ALLEN, J.
Picketing the plant of an employer by strikers during a strike, and peaceful discussion with and persuasion of employes to leave their employment, which under the terms of their contract is terminable at will, and peaceable persuasion of men applying for employment not to work for that particular employer, if unaccompanied by physical violence, abuse, intimidation or any form of coercion or duress, direct or indirect, are not unlawful and cannot be enjoined.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones, Matthias and Day, JJ., concur.